DETAILED ACTION
This office action is responsive to the above identified application filed 3/23/2021.  The application contains claims 1-20, Claims 1-18 examined and rejected and claims 19-20 are withdrawn from consideration.

Election/Restrictions
During a telephone conversation with Kim Yejin on 11/23/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9-27-2018. It is noted, however, that applicant has not filed a certified copy of the PCT/KR2018/011378 application as required by 37 CFR 1.55
Information Disclosure Statement
The Information Disclosure Statement with references submitted 3/23/2021, has been considered and entered into the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. It is unclear how the first chat room into the first chat room group is classified “based on first condition, a second condition, or a third condition”,  while the “second chatroom which satisfies a same condition as the first chatroom into the first chatroom group, among the first condition, the second condition, and the third condition”. In other words is it required for the second chat room to meet one of the first condition, second condition, or third condition similar to the first chat room to be classified or it is required to meet the three conditions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, method, and a non-transitory computer medium as in independent Claim 1, 16, 17 and in the therefrom dependent claims. Such terminals fall under the statutory category of “process”, “manufacture”, and “machine". Therefore, the claims are directed to a statutory eligibility category.
Step 2A: The invention is directed to grouping chat rooms based on a user input or attributes associated with the chat rooms which is akin to Mental Process and organizing human behavior for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see Alice), As such, the claims include an abstract idea.  
displaying a first chatroom through a tab user interface of a messenger application, creating a first tab associated with a first chatroom group in response to an input, displaying a chatroom list of a plurality of chatrooms that belong to the first chatroom group in response to a selection of the first tab.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
When taken the steps individually, these steps are automatically classifying the first chatroom into the first chatroom group based on a chatroom attribute or in response to detecting a first drag-and-drop manipulation.
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claims beyond the abstract idea include
non-transitory computer-readable medium;
at least one memory;
at least one processor.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device that is recited in an abstract level and require no more than a generic computing devices to perform generic functions. 
CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide “significantly more” than the abstract idea for similar reasons as the independent claim. For example claim 2 disclose grouping based on user’s attributes, claim 3 disclose grouping based on chat room content, claim 4 disclose grouping based on user’s attributes, claim 5 disclose grouping based on user’s attributes or chat room content, claim 6 disclose grouping based on chat room content, claim 7 disclose grouping based on user’s attributes, claims 8 are related to grouping based on user’s input, claim 9-13 is related to setting values for grouped chat rooms, claim 14 is related to setting, displaying and processing data, claim 15 is related to manipulating the display format based on user’s input.
The dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-15 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang [KR101631287B1] in view of Barrus et al. [US20160139750A1, hereinafter Barrus].

With regard to Claim 1,
	Jang teach a method of displaying a first chatroom through a tab user interface of a messenger application executed by a user terminal, the method comprising:
creating a first (Fig. 2, [0009], “receiving an interaction of a user in a list window on which a chat room list including one or more chat rooms is displayed; Generating a chat room group corresponding to a preset condition in the chat room list according to the interaction; And displaying the chat room group in which the chat room list is generated to include the chat room”;
automatically classifying the first chatroom into the first chatroom group based on a chatroom attribute or classifying the first chatroom into the first chatroom group in response to detecting a first drag-and-drop manipulation of dragging the first chatroom to the first [group]([0030], “interaction may include a click, tap, drag and drop”, [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition. The processor 130 displays the list window P210 including the group P211 of the chat room generated in the display module 110. At this time, the chat rooms (P204 to P207) included in the generated group of chat rooms may be treated as hidden in the chat room list or deleted from the chat room list. The chat rooms P201 to P203 not included in the group of the generated chat rooms may be maintained in the chat room list”); and
displaying a chatroom list of a plurality of chatrooms that belong to the first chatroom group in response to a selection of the first tab ([0036]-[0037], “After the generated group of chat rooms is displayed in the chat room list, if the terminal user inputs an interaction for selecting a group of chat rooms through the input module 150, the processor 130 may release the group of chat rooms”).
Jang teach the ability to drag and drop chatrooms to combine them into a single group, however Jang do not explicitly teach that the created group will be displayed as a tab. 
Barrus teach creating a first tab associated with a first group in response to an input from a first user of the user terminal, classifying the first [tab] into the first group in response to detecting a first drag-and-drop manipulation of dragging the first [tab] to the first [group] tab and then dropping the first [tab] into the first [group] tab ([0097], “Input 1502 is received at tab 1204 and drags tab 1204 into group 804 (e.g., using a touchscreen gesture, or a mouse pointer, tab 1204 is dragged and dropped onto tab group 804). Based on input 1502, tab 1204 is removed from group 802 and added to group 804”, [0098], “Input 1502 may drag a tab out of a tab group into the tab row so that the tab is displayed as an ungrouped tab. Alternatively, input 1502 may drag an ungrouped tab in the tab row into a tab group in the tab row. Alternatively, input 1502 may drag an ungrouped tab onto another ungrouped tab and create a new tab group in the tab row. Alternatively, input 1502 may drag a first tab group into a second tab group and create a new tab group comprising the first and second tab groups); and 
displaying a list of a plurality of [tabs] that belong to the first group in response to a selection of the first tab (Fig. 10-11, [0086], [0089], “Process 1100 then displays an expanded view of the selected tab group in the tab row”).
The motive for the modification would have been to facilitate managing the organization of display content, allow sorting the display position according to a user's specification so that the user may easily switch to interact with content corresponding to different tabs, and enable users of computing devices to view, share, and interact with a vast amount of content while decreasing the device's computational resources that would otherwise be required to interact with the same amount of content; which will result in a higher user satisfaction (Barrus, [0001], [0027], [0028]).

With regard to Claim 2,
	Jang-Barrus teach the method of claim 1, wherein the chatroom attribute comprises at least one of chat content included in the first chatroom, information associated with a participant of the first chatroom, information associated with a second chatroom in which the participant of the first chatroom participates, and position information associated with the first chatroom (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).

With regard to Claim 3,
	Jang-Barrus teach the method of claim 2, wherein the chatroom attribute comprises the chat content included in the first chatroom, and
the automatically classifying the first chatroom comprises: automatically classifying the first chatroom into the first chatroom group based on a first condition, a second condition, or a third condition,
wherein the first condition is satisfied when a preset word occurs a first preset number of times or more in the first chatroom, or occurs at or higher than a first preset ratio corresponding to a number of occurrences of the preset word to a number of messages in the first chatroom,
wherein the second condition is satisfied when a formal expression or an informal expression occurs a second preset number of times or more in the first chatroom, or occurs at or higher than a second preset ratio corresponding to a number of occurrences of the formal expression or the informal expression to the number of messages in the first chatroom, and
wherein the third condition is satisfied when an emoticon or a sticker occurs a third preset number of times or more in the first chatroom, or occurs at or higher than a third preset ratio corresponding to a number of occurrences of the emoticon or the sticker in the first chatroom, and
wherein the method further comprises: classifying the second chatroom which satisfies a same condition as the first chatroom into the first chatroom group, among the first condition, the second condition, and the third condition (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).

With regard to Claim 4,
Jang-Barrus teach the method of claim 2, wherein the chatroom attribute comprises the information associated with the participant of the first chatroom,
wherein the automatically classifying the first chatroom comprises: automatically classifying the first chatroom into the first chatroom group according to a condition that is set based on at least one of profile information of the participant, position information of the participant, and contact information associated with the participant that is stored in the user terminal, and
wherein the method further comprises automatically classifying the second chatroom, which satisfies the same condition as the first chatroom, into the first chatroom group (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).

With regard to Claim 5,
Jang-Barrus teach the method of claim 2, wherein the chatroom attribute comprises the information associated with the second chatroom in which the participant of the first chatroom participates,
the first chatroom is a personal chatroom for two participants comprising the first user and a second user and the second chatroom is a group chatroom for at least three participants comprising the first user and the second user, and
the automatically classifying the first chatroom comprises automatically classifying the first chatroom into the first chatroom group into which the group chatroom is classified in response to the group chatroom being classified in advance, or automatically classifying the first chatroom into a second chatroom group related to an identified conversation topic of the group chatroom (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).

With regard to Claim 6,
Jang-Barrus teach the method of claim 5, wherein a name of the first chatroom group is determined based on a name of the group chatroom or the identified conversation topic of the group chatroom (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).

With regard to Claim 7,
Jang-Barrus teach the method of claim 2, wherein the chatroom attribute comprises the position information associated with the first chatroom,
wherein the automatically classifying the first chatroom comprises: automatically classifying the first chatroom into the first chatroom group according to a condition that is set based on a first position of the user terminal at a time of creating the first chatroom or a second position of the first user that creates the first chatroom at the time of creating the first chatroom, and
wherein the method further comprises automatically classifying the second chatroom, which satisfies the same condition as the first chatroom, into the first chatroom group (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).

With regard to Claim 8,
Jang-Barrus teach the method of claim 1, wherein the tab user interface comprises a plurality of tabs, and
wherein the method further comprises reclassifying the first chatroom into a second chatroom group associated with a second tab in response to detecting a second drag-and-drop manipulation of dragging the first chatroom to the second tab, among the plurality of tabs (Jang, [0030], “interaction may include a click, tap, drag and drop”, [0036], “processor 130 may generate the chat room group P211 by grouping the extracted chatrooms P204 to P207 according to a preset condition”, Barrus, [0097], “Input 1502 is received at tab 1204 and drags tab 1204 into group 804 (e.g., using a touchscreen gesture, or a mouse pointer, tab 1204 is dragged and dropped onto tab group 804). Based on input 1502, tab 1204 is removed from group 802 and added to group 804”).

With regard to Claim 9,
Jang-Barrus teach the method of claim 1, further comprising:
setting a group setting value of the first chatroom group associated with the first tab (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”); and
applying the group setting value to the plurality of chatrooms belonging to the first chatroom group (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”).

With regard to Claim 10,
Jang-Barrus teach the method of claim 9, wherein the group setting value comprises at least one of a notification setting according to reception of a new message (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”), a message processing setting, and a chatroom theme setting, as the group setting value that is collectively applied to the plurality of chatrooms belonging to the first chatroom group (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”).

With regard to Claim 11,
Jang-Barrus teach the method of claim 10, wherein the group setting value comprises the notification setting, to tum off or on a notification according to the reception of the new message (Jang, [0047], “when the terminal user inputs an interaction to change the notification sound of the group of the chat room, the processor 130 may display a window for selecting a notification sound when a new message is received in the group of the chat room. When the terminal user selects the notification sound, or sets the sound to silent or vibrate, the processor 130 may change the group alarm sound of the chat room to a set value”) or to output the notification at a preset time interval in response to receiving the new message.

With regard to Claim 12,
Jang-Barrus teach the method of claim 10, wherein the group setting value comprises the message processing setting, and
the message processing setting comprises collectively sending messages to the plurality of chatrooms belonging to the first chatroom group or collectively processing unread messages received at the plurality of chatrooms belonging to the first chatroom group as read messages (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).

With regard to Claim 13,
Jang-Barrus teach the method of claim 10, wherein the group setting value comprises the chatroom theme setting, and
the chatroom theme setting comprises changing at least one of a background screen setting for all chatrooms belonging to the first chatroom group, a background music setting for all the chatrooms belonging to the first chatroom group, a profile setting of a participant associated with the first chatroom belonging to the first chatroom group, and a profile setting of the first chatroom belonging to the first chatroom group (“Because this limitation merely elaborates on a conditional limitation of a parent claim, the prior art of record is deemed to meet this limitation by virtue of meeting an alternative condition in the parent claim.”).

With regard to Claim 14,
Jang-Barrus teach the method of claim 1, wherein the tab user interface comprises a user interface of adding a second tab or deleting the first tab (Jang, Fig. 3, [0037], “processor 130 may add a chat room included in the group of chat rooms to the chat room list, and delete the chat room group included in the chat room list”, [0038], [0040], “terminal user may input an interaction for deleting the group of the chat room to delete the chat room group and the chat room included in the group of the chat room. For example, when the terminal user inputs an interaction for deleting the group of the chat room through the input module 150”), and
the first tab displays a name of the first tab (Jang, [0046], “when a terminal user inputs an interaction for selecting a group of a chat room to modify the name of the group of the chat room, the processor 130 may display an input window for modifying the group name of the chat room. When the terminal user inputs a new name in the input window, the processor 130 may set the group name of the chat room as the new name inputted”), a number of chatrooms in which a new message is received among the plurality of chatrooms in the first chatroom group associated with the first tab, or a number of new messages in the plurality of chatrooms in the first chatroom group associated with the first tab.


With regard to Claim 15,
Jang-Barrus teach the method of claim 1, wherein the tab user interface comprises a plurality of tabs, and positions of the plurality of tabs vary based on a third drag-and-drop manipulation on the plurality of tabs (Barrus, [0098], “input 1502 may adjust a display position of an ungrouped tab or a tab group as displayed in the tab row. For example, dragging tab group 804 to the right of ungrouped tab 806 would adjust the display position such that tab group 804 is displayed to the right of ungrouped tab 806 in the tab row”).

With regard to Claim 16,
Claim 16 is similar in scope to claim 1; therefore it is rejected under similar rationale. Jang further teach a non-transitory computer-readable record medium ([0079]).

With regard to Claim 17,
Claim 17 is similar in scope to claim 1; therefore it is rejected under similar rationale. Jang further teach a memory, and a processor ([0079]).

With regard to Claim 18,
Claim 18 is similar in scope to claim 9; therefore it is rejected under similar rationale.
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2012/0131485 filed by SVENDSEN et al.. SVENDSEN disclose the ability to group tabs using a drag and drop interaction See at least Fig. 3-4

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174